Citation Nr: 1219482	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO. 11-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a congenital back disorder. 

2. Entitlement to service connection for a congenital back disorder. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active duty from January 1943 until June 1946. The Veteran also had subsequent service with the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which reopened the Veteran's claim for a congenital anomaly of the hamstring muscles and shortened fascia lata, lumbosacral region, post operative, and confirmed and continued the prior denial of the claim. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By way of a January 1949 rating decision, the RO confirmed the prior denial of a claim for service connection for a back disorder, which had found that the Veteran had a congenital anomaly of the hamstring muscles and shortened fascia lata, lumbosacral region, post operative, but that it had not been aggravated by service. The Veteran was notified and did not appeal. 

2. The evidence associated with the claims file since the January 1949 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a congenital back disorder. 

3. The evidence of record clearly and unmistakably shows that the Veteran's congenital back disorder existed prior to service.

4. The evidence of record shows that the Veteran's congenital back disorder, characterized as a flatback or straight spine syndrome, was aggravated by his active military service.


CONCLUSIONS OF LAW

1. The January 1949 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the January 1949 rating decision is new and material; the claim of entitlement to service connection for a congenital back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. The criteria for the establishment of service connection for a congenital back disorder, characterized as a flatback or straight back syndrome, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the request to reopen and the claim for service connection for a congenital back disorder. Even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, for either claim, such error was harmless and will not be further discussed. 

New and Material Evidence Claim

The Veteran contends that his congenital back disorder, which the RO originally characterized as a congenital anomaly of the hamstring muscles and shortened fascia lata, lumbosacral region, post operative, was aggravated by his service. 

At the time of the last final rating decisions in January 1949, service treatment records documented several reports of treatment for back pain. In an August 1945 record, an examiner found the Veteran to have a "defective physical development (congenital weak back)". Additionally, in a November 1948 certificate of attending physician, Dr. R.L.D. noted that the Veteran had a diagnosis of a lumbosacral case with short fascia lata, bilaterally. 

The RO originally denied the Veteran's claim in a January 4, 1949 rating decision. The RO found that the Veteran's congenital anomaly of the hamstring muscles and shortened fascia lata of the lumbosacral region was not aggravated by service.

The Veteran subsequently submitted a December 1948 letter from Dr. R.L.D., which again noted a lumbosacral strain etiologically due to a short fascia lata.

In a January 29, 1949 rating decision, the RO found the new evidence to be not relevant to the service connection claim and confirmed and continued the prior denial.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the January 29, 1949 rating decision, the Veteran submitted new medical evidence for his claim. The Veteran submitted an April 1951 Navy Reserve examination report that documented prior treatment for a pelvic condition. The examiner noted that although the Veteran's condition had improved, he still could not do heavy work. 

Additionally, in an August 2009 letter, Dr. R.V.M. reported that he had reviewed the Veteran's service treatment records and that the Veteran had a chronic lumbar spine condition that had been aggravated by service.

The Veteran also submitted additional private medical records, including from Newport Hospital and Dr. W.A.W., which generally document that he received medical treatment for his back. 

In a March 2010 letter, Dr. H.S.B. diagnosed the Veteran with flatback or straight spine syndrome that existed prior to the Veteran's service and was aggravated by service. 

The Veteran also received a VA examination in February 2011. The examiner diagnosed him with status post operation of intervertebral disc disease and a congenital problem. The examiner found that the Veteran's congenital problem with his muscles was less likely as not aggravated in service. The examiner also found that determining whether the congenital problem influenced or caused herniation of the intervertebral disc disease would be to entertain speculation as to cause and effect. 

This evidence submitted since the January 1949 final decision is new, in that it was not previously of record. The newly submitted evidence is also material. Dr. R.V.M and Dr. H.S.B. both found the Veteran's spine disorder in service to have been aggravated by service.  The February 2011 VA examiner also provided an opinion as to whether the Veteran's congenital disorder was aggravated by service.

Here, the new evidence is in the form of medical opinions on whether the Veteran's spine disorder may have been aggravated by service. New and material evidence has been received. Accordingly, the Board finds that the claim for service connection for a back disorder should be reopened. 

Service Connection Claim

The Veteran contends that his congenital spine disorder was aggravated by his service.

The Veteran's January 1943 enlistment examination did not note that the Veteran had any abnormalities. However, service treatment records document several reports of back treatment. In an August 1945 record, an examiner found the Veteran to have "defective physical development (congenital weak back)". In an October 1945 orthopedic consultation, the examiner found the Veteran's contracture of the hamstring muscles to be the cause of his back strain (growth development).

Following service, Dr. R.L.D., in a November 1948 certificate of attending physician, diagnosed the Veteran with a lumbosacral case with short fascia lata, bilaterally. Dr. R.L.D. also noted treatment of it with a bilateral fasciotomy and hamstring stretching. In a December 1948 letter, Dr. R.L.D. again noted treatment for a lumbosacral strain etiologically due to a short fascia lata.

Subsequent records similarly document that the Veteran continued to be treated for back pain following service. For example, in an April 1951 Navy Reserve examination, the examiner noted that the Veteran had been treated for a pelvic condition, and that although he had improved since that time, he still could not do heavy work. Private medical records, including from Newport Hospital and Dr. W.A.W., also generally documented medical treatment for his back. 

In an August 2009 letter, Dr. R.V.M. reported that he had reviewed the Veteran's service treatment records and that the Veteran had a chronic lumbar spine condition aggravated by service.

In a March 2010 letter, Dr. H.S.B. noted reviewing the Veteran's medical records and determined that the Veteran had a straightened spine. Dr. H.S.B. opined that, based on his clinical experience and the medical literature, the straightened spine described by the medical evidence is extremely susceptible to strain of even normal usage and is a recognized predisposition to disease and disability. 

Dr. H.S.B. also noted that there is one pathologic condition that causes a straight back, rheumatoid or ankylosisng spondylosis, but that was not the Veteran's case, as the subsequent course of his life ruled it out. Dr. H.S.B. thus found that the Veteran has had straight spine or flatback syndrome since at least young adulthood and that it therefore has existed since prior to enlistment. However, Dr. H.S.B. noted that not long after taking part in the strenuous life of a sailor, the Veteran developed severe low back pain. The Veteran has reported that the pain has continued to the present. 

Dr. H.S.B. subsequently diagnosed the Veteran with straight spine or flatback syndrome that existed prior to service and was aggravated by service.

The Veteran also received a VA examination in February 2011. The examiner diagnosed him with status post operation of intervertebral disc disease and a congenital problem. The examiner found that the Veteran's congenital problem with his muscles was less likely as not aggravated in service. The examiner also found that whether the congenital problem influenced or caused herniation of the intervertebral disc disease would be to entertain speculation as to cause and effect. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b). As previously noted, the Veteran's January 1943 induction examination did not document any defects. The record, however, clearly documents that the Veteran has a congenital disorder of the back, most recently characterized as straight spine or flatback syndrome.

The General Counsel addressed the question of whether a congenital disorder always rebuts the presumption of soundness multiple times.  The General Counsel noted that "retinitis pigmentosa and most other diseases of hereditary origin can be incurred or aggravated in service, in the sense contemplated by Congress in title 38." VAOGC 8- 88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990). That opinion further stated, "[t]hey can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty. The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease." VAOGC 8-88; see also VAOPGCPREC 82-90 (July 18, 1990). 

The VA General Counsel has also held that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990). 

In VAOPGCPREC 82-90, the General Counsel further held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that two familial diseases, sickle cell anemia and Huntington's chorea, were included for rating purposes in the Schedule for Rating Disabilities. VAOPGCPREC 82-90. 

In cases where the appellant seeks service connection for a congenital condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness. Quirin v. Shinseki, 22 Vet. App 390, 394 (2009). 

The record is unclear as to whether the Veteran's congenital back disorder is a disease or a defect. None of the medical opinions of record address the issue.

In VAOPGCPREC 82-90, however, the General Counsel noted that a "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. In contrast, it found that the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature. It also noted that one influential Federal court, in drawing a distinction between "disease" and "defect," indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating. The General Counsel opined that while it would not characterize as a generalization a statement that "defects" are incapable of any improvement or deterioration, the contrast drawn by the court is essentially valid and helps to clarify the difference between these terms. 

Thus, in order to give the Veteran the benefit of the doubt and given that the service treatment records indicate that the Veteran's back disorder would improve or deteriorate, the Board finds the Veteran's congenital back disorder to be a disease. As such, service connection is possible for such diseases (but not defects) of congenital, developmental or familial origin. VAOPGCPREC 82-90. 

In regards to the presumption of soundness aspect of the claim, the Veteran's January 1942 service entrance examination was normal. Thus, he would ordinarily be presumed sound at entry to service. See 38 C.F.R. § 3.304. However, clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111.  VAOPGCPREC 3-2003. In the March 2010 letter, Dr. H.S.B. found the Veteran's current diagnosis of flatback or straight spine syndrome to have existed prior to service. Similarly, the February 2011 VA examiner found the Veteran to have evidenced a congenital problem prior to the current intervertebral disc disease. The Veteran's service treatment records similarly documented medical findings of the back disorder having pre-existed service.  The medical evidence thus clearly and unmistakably establishes that the Veteran's congenital back disorder pre-existed his service. However, as will be explained herein, the presumption of soundness is not rebutted, as the Board finds that his back disorder was aggravated by service.

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Also, VA bears the burden of showing, by clear and unmistakable evidence, the absence of aggravation in order to rebut the presumption of sound condition. See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The service treatment records document that the Veteran received treatment numerous times for back pain in service. Additionally, the lay statements of record generally show that the Veteran did not have complaints of back pain until his service. 

The medical evidence is not in agreement as to whether the Veteran's congenital back disorder was aggravated in service. The February 2011 VA examiner found that it was less likely as not that the back disorder was aggravated by service. In contrast, Dr. R.V.M. and Dr. H.S.B. both found it to have been aggravated by service. 

In assessing medical evidence, whether an examiner provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-89 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Sklar v. Brown, 5 Vet. App. 140   (1993); Reonal v. Brown, 5 Vet. App. 458   (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

Of all the medical opinions of record, Dr. H.S.B. provided the most complete explanation of both what the Veteran's congenital back disorder should be characterized as and how the back disorder was affected by service. Additionally, he demonstrated the most in depth review of the medical evidence of record for the claim. As such, the Board finds his medical opinion to be the most probative as to the Veteran's claim.

Dr. H.S.B. explained that the Veteran's strenuous life as a sailor provoked attacks of severe low back pain and that the pain has continued to the present. Dr. H.S.B. then opined that the Veteran's congenital flatback or straight spine syndrome pre-existed service, but was also aggravated by service.

The most probative medical evidence thus finds that the Veteran's congenital back disorder pre-existed his service and that it was aggravated by service. Given that evidence, in conjunction with the other evidence of record, the Board is unable to show by clear and unmistakable evidence that the Veteran's congenital back disorder was not aggravated by service.  As a result, the presumption of soundness under 38 U.S.C.A. § 1111 is not rebutted.  For this reason, the Board finds that the Veteran should be presumed to have been in sound condition when he entered service and that his congenital back disorder was aggravated by service.  The claim of service connection for a congenital back disorder, characterized as a flatback or straight spine syndrome, is granted. 



ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a congenital back disorder is granted.

Service connection for a congenital back disorder, characterized as flatback or straight spine syndrome, is granted.



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


